Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The IDS of 3/23/2020 was received and considered.
Claims 1-21 are pending.

Allowable Subject Matter
Claims 1-21 are allowable over the prior art.  The Examiner further references the prosecution histories of applications 16/186,150 and 16/033,996
Regarding claim 1, the DPP specification (cited by applicant) teaches device provisioning between two devices and thus generally teaches the use of ephemeral public keys, DPP authentication and a credential package, as recited in the claims.  The DPP specification lacks third-party support, as claimed.  The references to Benoit et al. teach device provisioning utilizing a third device, a configurator device (Fig. 2, ¶¶90+), including sending the responder public key to a server (Fig. 3, Fig. 4), but lacks at least receiving, by the server and from the first computing device, (i) at least a portion of a tag value for a second computing device and (ii) a networks available list, as claimed.  McCann et al. teach provisioning a headless device using a server and mediator device by exchanging the public key of a configurator device.  However, McCann lacks at least the sequence of public key exchanges, as claimed.  The references to Cammarota et al. teach DPP with assisted bootstrapping (¶¶62-65), but lacks at least sending a tag value and an available networks list, as claimed.  Whittaker
Regarding claim 9, the Examiner refers to the above discussion of the references.  Further, DPP teaches conducting, by the network, a first elliptic curve Diffie-Hellman (ECDH) key exchange using the responder bootstrap public key, the responder ephemeral public key, and the initiator bootstrap private key in order to derive a shared secret key (p. 49, §6.2.4, DPP authentication confirm; see also §7.5.2).  However, the references fail to teach sending, by the network and to the computing device, (i) an initiator bootstrap public key for the initiator bootstrap private key, and (ii) an initiator configuration; receiving, by the network and from the computing device, a responder ephemeral public key; conducting, by the network, a first elliptic curve Diffie-Hellman (ECDH) key exchange using the responder bootstrap public key, the responder ephemeral public key, and the initiator bootstrap private key in order to derive a shared secret key and sending, by the network and to the computing device, the derived shared secret key via the secure session, in combination with the remaining limitations of the claims as a whole.
Regarding claim 15, the Examiner refers to the above discussion of the references.  Further, Benoit et al., and Cammarota et al. teach reading a tag value to obtain bootstrapping parameters for DPP.  However, the references fail to teach a WAN radio for establishing a secure session with a server, for sending the tag value to the server, for receiving from the server (i) an initiator configuration, (ii) a first hash value of an initiator bootstrap public key, and (iii) a first ciphertext; a Wi-Fi radio for operating with a user configuration before the mobile device reads the tag value, for operating with the initiator configuration after the mobile device reads the tag value, for transmitting a DPP authentication request message with the first ciphertext and the first hash value, and for receiving a DPP authentication response message with a second ciphertext and a responder ephemeral public key and a data bus for electrically connecting the camera, the WAN radio, the Wi-Fi radio, the nonvolatile memory, and the processor and for 
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 15-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,621,352 in view of “Device Provisioning Protocol Specification 1.0” by Wi-fi Alliance (DPP), per the table below. The patent claims anticipate the instant claims, with exceptions listed below. 
16/827,681
10,621,352
15
14 – The patent claim lacks the WAN radio receiving a first hash value of an initiator
bootstrap public key.  However, DPP specifies that it was known to receive both hashes in the case of mutual authentication (§6.2.4, p. 80, “The Initiator then places…”.  Therefore, the inclusion of such a limitation would have been obvious to a skilled artisan before the effective filing date of the claimed invention.
16
15
17
16
18
17
19
18
20
19
21
20


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841.  The examiner can normally be reached on Monday - Friday, 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Simitoski/               Primary Examiner, Art Unit 2493                                                                                                                                                                                         
September 27, 2021